Case 1:20-cv-12183-PBS Document1 Filed 12/07/20 Page 1 of 6

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT
for the

District of Massachusetts

Lh oLDnaZ ee Ly he Nw

) Case No.

)

)
Plaintiffs) )

)

)

)

 

(to be filled in by the Clerk's Office)

(Write the full name of each plaintiff who is filing this complaint.

ial: KJNo
Uf the names of all the plaintiffs cannot fit in the space above, Jury Trial: (check one) L] Yes |

please write "see attached" in the space and aitach an additional = >
page with the full list of names.) oO a = 5
ee G ° 3 io

CAV 7a gp ae oo iM.

S43 1 Ae

) 72 oS ONT

) BS pg

Lt ) 2Q = Qe
Defendant(s) ) be ~m oT
(Write the full name of each defendant who is being sued. If the na nm OQ
names of all the defendants cannot fit in the space above, please ) 4 ct. 1

write “see attached” in the space and attach an additional page )

with the full list of names.)

COMPLAINT FOR A CIVIL CASE

I The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed. ere By ea y fy. A, Aborpes

Street Address LOY {4 Ue Sr AP TF LO SF
City and County Ls, Chara MA, O92 6?
State and Zip Code /. tl, Al» Pete Caw Ire

Telephone Number 7 re LOof-E Ss Ve
E-mail Address Gian ra Pa ctating Dg mal?

C
B. The Defendant(s) dy

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

Page 1 of 5
Case 1:20-cv-12183-PBS Document1 Filed 12/07/20 Page 2 of 6

Pro Se | (Rev. 09/16) Complaint for a Civil Case. 4

Defendant No. | rT)
Name Ei GL Late fA Libe piel bd

Job or Title (ifknown)

Street Address a ae
City and County /TO _ ST Rey 2 Su Te
State and Zip Code As LHLAZS AG Ab Ol” aL

Telephone Number

 

E-mail Address (if known)

cd

Mati Rustel/ ATO ee aE

Job or Title (fknown) LG / DPV fo Ion GAS
Street Address Aeray7 AAA Of O/ pre

City and County
State and Zip Code

Defendant No. 2 i Y

Name

 

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 3 7

Name / # / TS, Vd ihe EMETO_.

 

 

 

Job or Title (if known) COW) er GF ALZSIS mrs A 5 bitte TF
Street Address 2 Lowel” A4A- OLF 3, ie =

City and County w'} TCC teLa S. “eS 5 .

State and Zip Code Kero Sh LP C / — SO

 

Telephone Number

E-mail Address (if known)

 

Defendant No. 4

Nee mys Emero

Job or Title (if known) Cupeor € RPO SaflFF FT Lr, 7

 

 

 

 

Street Address 7 Lewel LG LFS S
Kafyane Coultty les bie a7 SkiCarat, SS STH
State and Zip Code Mah skeoped ONS So

 

Telephone Number

 

—

E-mail Address (if known)

> CYSTalvo A LelpuerTa

F evTm J a4 Gal lf gim 7tr Page 2 of 5

 
Ss. ate Burtef’ Arr: Filed 12/07/29 Page 3 of 6
4 Tu GT Oa te
) Cat EuSssgy~er CO
(178m Tuli 4 O Lel, on? 047 FX” AR
2 APP), (C6 / 7 CWP u4elTO <
Lowrenne” a7 “ oZ
$, “ CU ty, OPT coe
Cat lifer ty
A$ CMNeC7T
b Bar bala Lube
. Linear frofer’y
Nee bo 62077
7 l Hear POP ert Z
Manage pt On TF
($0 West hord Bol
Sar x /
Ty neSbore, MA.OIF 77

P Sate f/ ate Cons AS SOCVGT bu
Case 1:20-cv-12183-PBS Document1 Filed 12/07/20 Page 4 of 6

Pro Se I (Rev. 09/16) Complaint for a Civil Case

Il.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal Jaws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
DX ]Federal question [ ] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that

are at issue in this case. /- ‘ ' , »f'.3

, . ner Can 174 E Seb, Trey Ae?
ViCLaTIOP B60 nw Cour Sect by multi ple bee uS) fe
0 LNPFGM, 4 Tenn fy lar Prele OF W0OA aS?

B. If the Basis for en Is Diversity of Citizenship 4 /, as ‘Z 4 Fe Qo CU Om fO /,
1. Vi Te Ma) 7 ak enable hesu ir 7O th SH Lo
wine Wath “lash” A} ihe of
a. e plaintiff is VI eA aS he,’
The plaintiff, (name) 15 Or y qG f Gi), her 1? The , is a citizen of the
State of (name) Leatey Ok The SS Ay Well oo <4
LA ref LeVT Fhe wher, C4 Taye
b. If the plaintiff is a corpgrati WP a WA Bar /, VL
4 Con cS pot al

The plaintiff, (name) As incorpo

under the laws of the State of (name) Ler x Ss TL SS LEX, A “ws. WL Hey

and has its principal place of business in the State of (name)

 

 

 

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

a. If the defendant is an inv aM LS, / IP tA; VE, pro

The defendant, (name),& £ NM) a AK E wel o , is a citizen of
the State of (name) M b SS 5, LL A “ S# 772 . Or is a citizen of

(foreign nation)

 

 

Page 3 of 5
Case 1:20-cv-12183-PBS Document1 Filed 12/07/20 Page 5 of 6

Pro Se | (Rev. 09/16) Complaint for a Civil Case

 

b. If the defendant is a corporation
The defendant, (name) , is incorporated under
the laws of the State of (name) , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation) ;

 

and has its principal place of business in (name)

 

(if more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake-is more than $75,000, not counting interest and costs of court, because (explain):

 

III. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

 

IV. Relief

0 State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
x O ? G00 arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
t Tf ‘y,, the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
th FfyAn) ane an . . .

punitive or exemplary a ae the amounts, and the reasons you claim you are entitled to actual or

Arb hl 4e7 (-epunitive money damages. '
ay Pi Se Od )
bil/S A090 Og )d f¢ apef ALLL The PI G70 nf lG, | 5

medical 5/5 | LIOG 60.4, F lose Ate 7 my Shdbare/
20 Thangs) Beomerages Cte otdmgs Cau SeL becons
LZ; tN GATT oF Mul 7 eke Sthobra! Wma gs Pape 4 of 5 °

Ys 1 Zz lec;
13 hwy 720 TOS becausemeny fit
=

Case 1:20-cv-12183-PBS Document1 Filed 12/07/20 Page 6 of 6

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

 

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A.

For Parties Without an Attorney
I agree to provide the Clerk's Office with any changes to my address where case-related papers may be

served. I understand that my failure to keep a current address on file with the Clerk's Office may result
in the dismissal of my case.

Date of signing: Lx -4-_) O
Signature of Plaintiff =, _#. Eo aan. .

Printed Name of Plaintiff 7,
For Attorneys

Date of signing:

WVTINESS, -

Signature of Attorney

Printed Name of Attaagsy, 7

Bar Number wit ney —

steed Abdess SE ‘

State and Zip Code

 

 

 

 

 

 

 

 

Telephone Number
E-mail Address

 

 

Page 5 of 5
